Exhibit 10.1

 

FIRST AMENDMENT TO THE AMENDED AND RESTATED

CINEMARK HOLDING, INC.

2006 LONG-TERM INCENTIVE PLAN

 

This First Amendment (the “Amendment’), dated February 13, 2014 (the “Effective
Date”), is made by the Company to the Amended and Restated Cinemark
Holdings, Inc. 2006 Long Term Incentive Plan (herein referred to as the
“Incentive Plan’), pursuant to the authorization of the Company’s board of
directors (the “Board”). All capitalized terms not defined herein shall have the
meaning ascribed to them in the Incentive Plan.

 

WHEREAS, the Company maintains the Incentive Plan to retain the services of the
Company’s officers, other employees, directors and consultants and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its affiliates; and

 

WHEREAS, the Board deems it to be in the best interest of the Company to amend
the provisions of the Incentive Plan relating to the vesting of Options,
Restricted Shares, Restricted Stock Units and Performance Awards (together,
“Equity Awards”) upon death or Disability of a Participant such that any Equity
Award shall be vested and become exercisable on a prorata basis based on the
percentage determined by dividing (i) the number of days from and including the
date of grant of such Equity Award through the termination of Participant’s
employment by death or Disability, by (ii) the number of days from the grant
date of such Equity Award to the full vesting date of such Equity Award.

 

NOW, THEREFORE, pursuant to the authority to amend, reserved in Section 8.1 of
the Incentive Plan, the Incentive Plan is hereby amended as follows:

 

1.                                      Section 5.6(c) is amended and restated
to read in its entirety as follows:

 

(c)                                  Termination of Participant’s Service. 
Unless otherwise provided in an Award Agreement, in an employment agreement the
terms of which have been approved by the Administrator or pursuant to
Section 6.2 of this Plan, if a Participant’s Service terminates for any reason,
the Participant shall forfeit the unvested Restricted Stock Units acquired in
consideration of prior or future services, and any or all of the shares of
Common Stock held by the Participant which have not vested as of the date of
termination under the terms of the Award Agreement shall be forfeited and the
Participant shall have no rights with respect to the Award.

 

2.                                      Section 5.7(d) is amended and restated
to read in its entirety as follows:

 

(d)                                 Termination.  Unless otherwise provided in
an Award Agreement, in an employment agreement the terms of which have been
approved by the Administrator or pursuant to Section 6.2 of this Plan, a
Participant’s rights in all Performance Awards shall automatically terminate
upon the Participant’s termination of Service with the Company and its
Affiliates for any reason.

 

--------------------------------------------------------------------------------


 

3.                                      Section 6.2(a) is amended and restated
to read in its entirety as follows:

 

6.2                               Death or Disability.

 

(a)                                 In the event that a Participant’s Service to
the Company or a Subsidiary is terminated because of Participant’s death or
Disability, the Participant or his estate or legal representative, as
applicable, shall have the right to:

 

(i)                                     exercise any Options granted hereunder
at any time within one year after the date of termination of the Participant’s
Service due to death or six months after the date of termination of the
Participant’s Service due to Disability unless a longer period is otherwise
required by the Code (but in no event later than the date on which the Option
otherwise would have expired by its terms) only to the extent the Participant
was entitled to exercise his Option immediately prior to such date of
termination; provided that, in addition to the Options held by such Participant
that have already vested as of such date of termination, unvested Options shall
be vested and become exercisable on a pro-rata basis based on the percentage
determined by dividing (i) the number of days from and including the date of
grant of such Option through the termination of Participant’s employment by
Death or Disability, by (ii) the number of days from the grant date of such
Option to the full vesting date of such Option; and

 

(ii)                                  receive certificates for (x) all
Restricted Shares and Restricted Stock Units on which the restrictions have
lapsed in accordance with the Plan and the applicable Award Agreement and for
which certificates have not previously been delivered by the Company as of the
date of termination, and (y) Restricted Shares and Restricted Stock Units which
shall vest on a pro-rata basis based on the percentage determined by dividing
(i) the number of days from and including the date of grant of such Restricted
Shares or Restricted Stock Units through the termination of Participant’s
employment by Death or Disability, by (ii) the number of days from the grant
date of such Restricted Shares or Restricted Stock Units to the full vesting
date of such Restricted Shares or Restricted Stock Units.  The Company shall as
promptly as practical deliver the certificates required to be delivered under
this Section 6.2(a)(ii) to the Participant, his estate, or legal representative,
as applicable.

 

(iii)                               receive certificates for any outstanding
Performance Awards which Performance Awards shall remain outstanding through the
remainder of the applicable performance period (without regard to any continued
employment requirement) and if or to the extent the performance provisions are
attained shall become vested without

 

--------------------------------------------------------------------------------


 

regard to any continued employment requirement on a prorata basis based upon the
percentage determined by dividing (i) the number of days from and including the
grant date of such Performance Award through the termination date of
Participant’s employment, by (ii) the number of days from the grant date to the
end of the applicable performance period without regard to any continued
employment requirement.  The Company shall as promptly as practical deliver the
certificates required to be delivered under this Section 6.2(a)(iii) to the
Participant, his estate, or legal representative, as applicable.

 

4.                                      Except as provided above, the Incentive
Plan shall remain unchanged and in full force and effect.

 

****

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, upon authorization of the Board, the undersigned has caused
this Amendment to the Amended and Restated Cinemark Holdings, Inc. 2006 Long
Term Incentive Plan to be executed on this 13th day of February, 2014.

 

 

 

By Order of the Board of Directors,

 

 

 

 

 

/s/ Tim Warner

 

Tim Warner

 

Chief Executive Officer

 

--------------------------------------------------------------------------------